      Case 1:18-cv-02223-GBD-SN Document 164 Filed 07/22/20 Page 1 of 4


                                      Eden P. Quainton
                                  Quainton Law, PLLC
                            1001 Avenue of the Americas, 11 th Floor
                                     New York, NY 10018

                                          33 Tyson Lane
                                       Princeton, NJ 08540


                            Telephone (212) 813-8389; (609) 921-0529
                                      Fax (212) 813-8390
                                     Cell: (202) 360-6296
                                  Email equainton@gmail.com



                                                                            July 22, 2020

VIA ECF

The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshal Courthouse
40 Foley Square, Room 430
New York, NY 10007

                   Re:     Rich v. Fox News Network, LLC et al., 18-cv-2223
                                       Discovery schedule


Dear Judge Netburn,

       I represent defendant Edward Butowsky (“Defendant” or “Mr. Butowksy”) in the above-

captioned matter. I entered an appearance as Defendant’s counsel in this case on June 26, 2020.

Dkt. 154. A few days later, the parties submitted a joint letter on scheduling. Dkt. 155. The

parties summarized their positions and undertook to provide a proposal (or proposals if they

could not agree) on discovery scheduling going forward. Currently, under the parties’ Joint Rule

26 Report and Proposed Discovery Plan, Dkt. 95, fact discovery is scheduled to close on

September 18, 2020. For the reasons set forth in more detail below, Mr. Butwosky respectfully

requests that the close of fact discovery be reset to January 31, 2020.

       As an initial matter, Mr. Butowsky has persuasively argued that the case should be

dismissed in its entirety against him on jurisdictional grounds. There is no serious argument that
      Case 1:18-cv-02223-GBD-SN Document 164 Filed 07/22/20 Page 2 of 4




Mr. Butowsky is subject to the general jurisdiction of New York courts given that his activities

in New York, such as they were, were minor and ancillary to Plaintiffs’ causes of action. This

issue has been fully briefed and is ripe for decision. As your Honor knows, Plaintiffs continue to

attempt to shore up their weak case on jurisdiction over Mr. Butowsky with supplemental filings

that only underscore the tenuous basis for a Texas businessman to be haled into court in New

York.1 Mr. Butowsky respectfully submits that the most efficient allocation of the parties’ (and

the Court’s) resources would be for a decision on jurisdiction to be rendered before Mr.

Butowsky has expended significant resources on discovery.

       As your Honor knows, since shortly after Second Circuit’s September 13, 2019 decision

reviving Plaintiffs’ case, Mr. Butowsky has been proceeding pro se. For most of this period, Mr.

Butowsky has been battling a post-operative staph infection that has caused repeated

hospitalizations and, at one point, turned nearly fatal. See Rich v. Butowsky, et al., 18-cv-0681

(RJL). Dkt. 97-9; 130-1 at ¶¶ 37-40; Dkt 130-4 (highlighting severe sepsis and “intractable

pain”); Dkt. 130-5. Mr. Butowsky has also had multiple follow-on operations and procedures,

has been heavily medicated for much of the period following the Second Circuit decision and

recently underwent scheduled hip removal surgery. Id.; Dkt. 140-2 (redacted); Dkt 140-3

(redacted); Dkt. 140-5.

       Largely for these reasons, Mr. Butowsky is only just beginning discovery in this case

now. He is hiring a professional discovery vendor and has agreed to run search terms proposed

by Plaintiff against a large corpus of documents that have been collected from various accounts

in the above-mentioned Rich v. Butowsky case. Mr. Butowsky is mindful of his discovery



1
 Mr. Butowsky is separately filing a response to Plaintiffs’ most recent attempt to proffer
additional evidence to support their position.

                                                 2
      Case 1:18-cv-02223-GBD-SN Document 164 Filed 07/22/20 Page 3 of 4




obligations and is committed to working in good faith under the circumstances to satisfy these

obligations.

       However, Mr. Butowsky has yet to begin working on his own defense. He has yet to

propound his own discovery demands, issue third-party subpoenas or consider additional relief,

such as the Letter Request recently filed by Defendant Fox News. If Mr. Butowsky’s experience

in the Rich v. Butowsky case is any guide, his initial discovery demands will likely require a

significant amount of back and forth, including meet and confer sessions, and the issuance of

additional demands. As your Honor knows, this process alone can take many months.

       In addition, Mr. Butowsky believes that the U.S. government and third parties are in

possession of information critical to his defense, including evidence establishing that Seth Rich

did in fact transmit emails to Wikileaks. Litigating subpoenas with the FBI, the NSA,

Crowdstrike, and the DNC, among others, raises a host of complex and time-consuming issues.

Moreover, substantial evidence critical to his defense is located overseas, including evidence in

the possession of Wikileaks, Julian Assange, Craig Murray and Kim Dotcom, the New Zealand-

based Internet impresario who allegedly communicated directly with Seth Rich about

transferring documents to Wikileaks. Finally, Defendant believes there is substantial relevant

evidence in the custody of Google, AOL, AT&T and others—all of which requires substantial

time. If the case proceeds against Mr. Butowsky, it is essential that he be afforded a fair

opportunity to develop and present his case. Anything short of that would severely prejudice his

due process rights as a defendant.




                                                 3
      Case 1:18-cv-02223-GBD-SN Document 164 Filed 07/22/20 Page 4 of 4




       Mr. Butowsky submits that an extension of fact discovery until January 31, 2020 is

reasonable under the circumstances and, indeed, the minimum amount of time necessary to

mount a proper defense to Plaintiffs’ baseless attacks.2



                                                     Very truly yours,

                                                     /s/ Eden P. Quainton _______
                                                     EDEN P. QUAINTON


Cc: All counsel – Via ECF




2
  See Complaint ¶ 141 (accusing Mr. Butowsky of conduct “so outrageous in character and so
extreme in degree as to go beyond all possible bounds of decency” and “atrocious and utterly
intolerable in a civilized community”).

                                                 4
